DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US 2012/0188947, hereinafter Larsson, disclosed in the IDs, claiming the priority date of provisional application 61/248,085), in view of Pelletier et al (US 2010/0296467, hereinafter Pelletier, claiming the priority date of all provisional applications except 61/320,405) and in view of Seo et al (US 2011/0098074, hereinafter Seo, claiming the priority date of provisional application 61/109,916 and 61/118,649).

Regarding claim 1, Larsson discloses a communication apparatus (UE, Fig. 5) comprising: circuitry (circuitry, Para [0080]), which, in operation, determines power of first transmission on a first component carrier, and determines power of second transmission on a second component carrier (transmitting PUSCH and PUCCH at the same time and needing to share power between the two channels, Para [0029], needing to control the distribution of UE transmit power between multiple UL CCs, Para [0030] and determining transmit power for PUSCH and PUCCH on the two CCs, Para [0053]);										and responsive to that the first transmission in a first subframe overlaps in a time domain with the second transmission in a second subframe and that total power of the first transmission and the second transmission exceeds a configured transmission power value of the communication apparatus (P.sub.MAX), adjusts the power of the second transmission in the second subframe so that the total if the UE reaches max total transmission power, the UE can weigh the CCs according to priority, Para [0073] and power is reduced on the non-priority CC first, Para [0071], in this case the second transmission/CC and first and second transmission are simultaneous (i.e. overlap), Para [0036]); 				and a transmitter (transmitter, Fig. 5), which is coupled to the circuitry and which, in operation, transmits a first transmission in the first subframe on the first component carrier at the power of the first transmission, and transmits a second transmission in the second subframe on the second component carrier at the power of the second transmission (distributing the available power to each CC and transmitting at the adjusted power, Para [0084] (e.g. transmit PUCCH on CC1 and PUSCH on CC2, Fig. 5).  See page 5, 7, 15, Fig. 11 from provisional 61/248,085);				but does not disclose the first and second transmissions on different CCs are PRACH transmissions nor the PRACH transmissions overlap in the time domain in first and second sub-frames which are different.  Pelletier discloses WTRU can be configured with multiple UL CCs and multiple RACH resources, Para [0009], each CC can have a staggered random access opportunity timing, different UL CCs may have different RACH timing offsets (sub-frame), Para [0045]/Fig. 5 and the UE can transmit simultaneous RACH requests with random access preambles on two CCs, Para [0097]/Fig. 12.  See Para [0042] and Figs. 4 and 6 and from provisional 61/181,811.  Seo discloses the sub-frame of each CC can have a different timing offset, Fig. 14, where they still overlap.  In view of the combination, the power adjusting is done to the overlapping transmission of two PRACH transmissions on different CCs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Pelletier in order to define rules for a WTRU to determine a RACH resource to use when multiple RACH resources are available on different configured carriers and utilize the techniques of Seo in order to minimize the increase of the cubic metric value in carrier aggregation system.
Regarding claims 2 and 11, Larsson discloses the communication apparatus/method according to claim 1/10, wherein the circuitry, in operation, adjusts the power of the second PRACH transmission power is reduced on the non-priority transmission or CC first, Para [0071], in this case the second PRACH). 
Regarding claims 3 and 12, Larsson discloses the communication apparatus/method according to claim 1/10, wherein the circuitry, in operation, adjusts the power of the second PRACH transmission per subframe (the power headroom report informs the BS of how much remaining transmission power the UE has for a particular sub-frame, Para [0025], meaning transmit power of a UE is on a sub-frame basis). 
Regarding claims 4 and 13, Larsson discloses the communication apparatus/method according to claim 1/10, wherein, when physical uplink shared channel (PUSCH) transmission is carried out simultaneously with the first PRACH transmission, the circuitry determines and adjusts power of the PUSCH transmission so that total power of the first PRACH transmission and the PUSCH transmission does not exceed P.sub.MAX (this is an obvious variation of performing power adjustment on PUSCH and PRACH instead of PUCCH and PUSCH as disclosed in Larsson, where PUSCH has lower priority than PRACH). 
Regarding claims 5 and 14, Larsson discloses the communication apparatus/method according to claim 1/10, wherein the power of the first PRACH transmission in the first subframe is unadjusted (power adjusting is based on priority of the CC, Para [0071], in one case no scaling on the priority transmission, Para [0063], obvious variation where first PRACH on first CC gets all required power, second PRACH and second CC gets whatever available power is leftover). 
Regarding claims 6 and 15, Larsson discloses the communication apparatus/method according to claim 1/10, but not explicitly wherein the first component carrier is a Primary Cell and the second component carrier is another Cell.  Pelletier discloses one CC is the primary cell and the other CC is a secondary cell, Para [0039]. 
Regarding claim 10, Larsson discloses a communication method comprising: determining power of first transmission on a first component carrier; determining power of second transmission on a second component carrier (transmitting PUSCH and PUCCH at the same time and needing to share power between the two channels, Para [0029], needing to control the distribution of UE transmit power between multiple UL CCs, Para [0030] and determining transmit power for PUSCH and PUCCH on the two CCs, Para [0053]); responsive to that the first transmission in a first subframe overlaps in a time domain with the second transmission in a second subframe and that total power of the first transmission and the second transmission exceeds a configured transmission power value (P.sub.MAX), adjusting the power of the second transmission in the second subframe so that the total power at an overlapped portion between the first transmission in the first subframe and the second transmission in the second subframe does not exceed P.sub.MAX (if the UE reaches max total transmission power, the UE can weigh the CCs according to priority, Para [0073] and power is reduced on the non-priority CC first, Para [0071], in this case the second transmission/CC and first and second transmission are simultaneous (i.e. overlap), Para [0036]); transmitting a first transmission in the first subframe on the first component carrier at the power of the first transmission; and transmitting a second transmission in the second subframe on the second component carrier at the power of the second transmission (distributing the available power to each CC and transmitting at the adjusted power, Para [0084] (e.g. transmit PUCCH on CC1 and PUSCH on CC2, Fig. 5).  See page 5, 7, 15, Fig. 11 from provisional 61/248,085);		but does not disclose the first and second transmissions on different CCs are PRACH transmissions nor the PRACH transmissions overlap in the time domain in first and second sub-frames which are different.  Pelletier discloses WTRU can be configured with multiple UL CCs and multiple RACH resources, Para [0009], each CC can have a staggered random access opportunity timing, different UL CCs may have different RACH timing offsets (sub-frame), Para [0045]/Fig. 5 and the UE can transmit simultaneous RACH requests with random access preambles on two CCs, Para [0097]/Fig. 12.  See Para [0042] and Figs. 4 and 6 and from provisional 61/181,811.  Seo discloses the sub-frame of each CC can have a different timing offset, Fig. 14, where they still overlap.  In view of the combination, the power adjusting is done to the overlapping transmission of two PRACH transmissions on different CCs.  


s 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, in view of Pelletier, in view of Seo and in view of Kuo (US 2011/0103332, hereinafter Kuo, disclosed in the IDS, claiming the priority date of provisional applications 61/258,202 and 61/312,669).

Regarding claims 7 and 16, Larsson discloses the communication apparatus/method according to claim 6/15, but not wherein the Primary Cell belongs to a first timing advance group (TAG) and the another Cell belongs to a second TAG different from the first TAG.  Kuo discloses when a UE is allocated more than one UL CC, there may be more than one RACH, each UL CC can support a RACH, UL CCs can have different timing advances, where there can be at least one RACH for each timing advance group, Para [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kuo in order to efficiently trigger the necessary random access procedures when using a group of UL CCs.
Regarding claims 8 and 17, Larsson discloses the communication apparatus/method according to claim 1/10, but not wherein the second PRACH transmission is initiated by a physical downlink control channel (PDCCH) order.  Kuo discloses the timing corrections are implemented by using a PDCCH order, the PDCCH orders are signaled for each RACH, Para [0034] and a PDCCH order triggers a random access procedure, Para [0035].  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, in view of Pelletier, in view of Seo and in view of Shin et al (US 2011/0038271, hereinafter Shin, claiming the priority date of all provisional applications).

Regarding claims 9 and 18, Larsson discloses the communication apparatus/method according to claim 1/10, but not wherein the circuitry, in operation, adjusts power of physical uplink shared channel (PUSCH) transmission, power of physical uplink control channel (PUCCH) transmission, the power of the second PRACH transmission, and the power of the first PRACH transmission, in this order.  Shin discloses the WTRU can reduce power of the channels according to channel priority and/or CC priority, Para [0095], channel priority may be predefined or WTRU may autonomously determine priority, Para [0094], in one case, PUCCH prioritized over PUSCH, Para [0093], obvious variation to have PRACH prioritized over both PUSCH and PUCCH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Shin in order to improve methods for determining uplink power by also factoring in path-loss. 

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.  The Applicant argues the references do not disclose the limitations in the claim.  Applicant argues the limitation of adjusting the power of the second PRACH transmission in the second sub-frame so that total power in the overlapped portion (overlapped with first PRACH transmission in first sub-frame) does not exceed max power.  Further stating Larsson does not describe power adjustment involving PRACH and relies on Pelletier for teaching PRACH power control.    								Applicant argues Pelletier discloses no overlap between first and second PRACH transmission in Fig. 5 and shows complete overlap between first and second PRACH transmission in Fig. 12 in the same sub-frame.  Applicant also has another argument that Pelletier describes power control of RA per UL CC and not power control of two PRACH transmission on two CCs.							In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues Pelletier does not disclose power control on two CCs, however the primary reference Larsson already discloses power of signals on two CCS have to be adjusted below max, in one case based on priority (e.g. lower priority signal/CC has to transmit on reduced power).  Pelletier discloses two PRACHs can be transmitted on two different CCs, either simultaneously or with a staggered time.  In combination of Larsson and Pelletier, a first PRACH can be transmitted on a first CC simultaneously when a second PRACH is transmitted on a second CC, and if the total power exceeds a maximum, at least one CC will have to adjust power to be lower.  Applicant also leaves the Seo reference out of arguments up to this point.						.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461